ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-388, concluding that MARTIN C. LATINSKY of HAWORTH, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.4(a) (failure to communicate with client), RPC 1.15(c) (taking fees without client’s authorization) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that MARTIN C. LATINSKY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.